Name: COMMISSION REGULATION (EEC) No 1618/93 of 25 June 1993 amending Regulation (EEC) No 83/91 on the application of Article 85 (3) of the Treaty to certain categories of agreements between undertakings relating to computer reservation systems for air transport services
 Type: Regulation
 Subject Matter: competition;  organisation of transport;  air and space transport
 Date Published: nan

 26. 6. 93 Official Journal of the European Communities No L 155/23 COMMISSION REGULATION (EEC) No 1618/93 of 25 June 1993 amending Regulation (EEC) No 83/91 on the application of Article 85 (3) of the Treaty to certain categories of agreements between undertakings relating to computer reservation systems for air transport services Whereas it is convenient, therefore, to maintain in force Regulation (EEC) No 83/91 for a short period, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3976/87 of 14 December 1987 on the application of Article 85 (3) of the Treaty to certain categories of agreements and concerted practices in the air transport sector ('), as last amended by Regulation (EEC) No 2411 /92 (2), and in particular Article 2 thereof, Whereas Commission Regulation (EEC) No 83/91 (3), as amended by Regulation (EEC) No 3618/92 (4), expires on 30 June 1993 ; Whereas the Council is expected to adopt scientific rules on computer reservation systems 0 in the near future ; Whereas it is desirable to take into account those future Council rules when establishing the final text of the block exemption to be applied after 30 June 1993 (*) ; Article 1 In Article 13 of Regulation (EEC) No 83/91 , the date '30 June 1993' shall be replaced by '31 December 1993'. Article 2 This Regulation shall enter into force on 1 July 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 June 1993 . For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 374, 31 . 12. 1987, p. 9. (2) OJ No L 240, 24. 8 . 1992, p. 19. 0 OJ No L 10, 15 . 1 . 1991 , p. 9 . (4) OJ No L 367, 16 . 12. 1992, p. 16. 0 OJ No C 56, 26. 2. 1993, p. 28. (6) OJ No C 253, 30. 9 . 1992, p. 11 .